                Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 1 of 26


 AO 241                                                                                                           t's.
(Rev.06/13)
                                                                                                                                      om
                                      ! PETITION UNDER 28 U.S.C.§ 2254 FOR WRIT OF
                                     HABEAS CORPUS BY A PERSON IN STATE CUSTODY                                          /Q           q.
                     United States District Court                        District:

 Name (under which you were convicted):

                    ScoW              I
 Place of Confinement:                j                                                  Prisoner


  Te.(C<xxr SLo-^g. W\                                                                                   [
 Petitioner (include the name under wljich you were convicted)           Respondent(authorized person having custody of petitioner)



       Co             S>cqW                                                                                  V:
 The Attorney General of the State of



                                                                   PETITION



            (a) Name and location pf court that entered the judgment of conviction you are cha lenging:

               Koctio-U
                                                                                                     i
                 A/6 C . ^ik\                 . KjocJ^ j 6/f              / s c> f                   i                                     "s
            (b) Criminal docket or pase number(if you know):             01*1^ o oo/'73'?<j/) (300'/                                        )
            (a) Date ofthe judgment of conviction (if you know): (^3ijoS/QI>IS^- ^/!|
                                                                                    ^ ^01 ^
            (b)Date of sentencing:|                              - CoU/zti/Qo/x^                     I
            Length of sentence:5j||f5 rcn m Concur                     u5jVk QocMaIR.                            Serv^-SyrSj
            In this case, were you convicted on more than one count or of more than one crime?               □    Yes       S-tNo

              Identify all crimes of which you were convicted and sentenced in this case:




  6.          (a) What was your pieal? (Check one)

                                      jO^(l)          Not guilty         □     (3)       Nolo contepdere (no contest)
                                      ;g    (2)        Guilty            □     (4)       Insanity pl^a
                  Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 2 of 26

  AO 241
(Rev. 06/13)

           (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did
                                        1
               you plead guilty to andjwhat did you plead not guilty to?




           (c) If you went to trial,. what kind of trial did you have? (Check one)
                             □ Jury         □ Judge only
               Did you testify at a preirial hearing, trial, or a post-trial hearing?
                             □ Yes      \G      No

               Did you appeal from the judgment of conviction?
                             □ Yes          □   No

  9.           If you did appeal, answer the following:

               (a) Name of court:

               (b) Docket or case number (if you know):

               (c) Result:

               (d) Date of result (if you know):
               (e) Citation to the case (if you know):

               (f) Grounds raised:




               (g) Did you seek furtheir review by a higher state court?                     □   No

                        If yes, answer the following:
                        (1) Name of court:
                                        i
                         (2) Docket or case number (if you know):

                         (3) Result:                         -.si-xW                    P<Tjce-S"^

                         (4) Date of result (if you know):
                    Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 3 of 26

 AO 241
(Rev.06/13)

                       (5) Citation to the case (if you know):
                       (6) Grounds raised;




          (h) Did you file a petition for certiorari in the United States Supreme Court?           I    □ Yes               No
                       If yes, answerjthe following:
                                      i
                       (1) Docket or base number (if you know):
                                      1


                       (2) Result:    j


                       (3) Date of result (if you know):

                       (4) Citation to the case (if you know):

  10.         Other than the direct appeals listed above, have you previously filed any other petitions, applications, or ipotions
              concerning this judgment of conviction in any state court?                □ Yes      [    □ No
  11.         If your answer to QuesI :ion 10 was "Yes," give the following information:

              (a)      (1) Name of c 3urt:

                       (2) Docket or case number (if you know):

                       (3) Date of fili ng (if you know):

                       (4) Nature of the proceeding:

                       (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?
                                          i


                          □ Yes               □   No

                        (7) Result:

                        (8) Date of result (if you know):
                 Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 4 of 26

  AO 241                                                                                                                  P3ge5
(Rev. 06/13)

           (b) If you filed any second petition, application, or motion, give the same information:
                       (1) Name of court:

                       (2) Docket or base number (if you know):
                       (3) Date of filjng (if you know):
                       (4) Nature of the proceeding:

                       (5) Grounds raised:




                       (6) Did you receive a hearing where evidence was given on your petition, application, or motion?
                          □ Yes        □     No

                        (7) Result:

                        (8) Date of result (if you know):

               (c) If you filed any third petition, application, or motion, give the same informatioi^:
                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of fill ng (if you know):

                        (4) Nature of the proceeding:
                        (5) Grounds raised:
                    Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 5 of 26

     AO 241                                                                                                                           P?ge 6
   (Rev.06/13)

                         (6) Did you receive a hearing where evidence was given on your petition, application, or motion?
                              □ Yes      !□     No

                          (7) Result:

                          (8) Date of result (if you know):

                 (d) Did you appeal to the highest state court having jurisdiction over the action tak^n on your petition, applicationv
                 or motion?

                          (1) First petition:        □ Yes       □     No
                          (2) Second petition:       □ Yes       □     No
                          (3) Third peti ion:        □ Yes       □     No

                 (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




     12.         For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
                 laws, or treaties of the United States. Attach additional pages if you have more thap four grounds. State the facts
                 supporting each ground.

                 CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
                 state-court remedies qn each ground on which you request action by the federl|1 court. Also, if you faU to set
                 forth all the grounds in this petition, you may be barred from presenting additi(ional grounds at a later date.
     GROUND ONE:




     (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.)

                              <U\                    oQ              ClovsrecVi v-c VtoceSS
                                                                                                       yv                                      tor

                                                       S(ju^>nov- CoijLArV* ^05.^                      SeS <X>r^ ^                     Cv^r
"Tuio (^^cK-^rS                     ma^
                                                                                                                                  process.
                                                                      Iri            0-Avc.r So^
     (b) If you did not exhaust your s tate remedies on Ground One, explain why:



       Co-iA o4-              ^ XW (X-V. lsV         ^ec<xu.Se -(W,                      V\o»^ovck.             C_ In clvxA-<5 \ A
Lo>\\l K)(sV yVKkkt, Ckl                        t iA.ltwo^ ^ toLuv^                                     ^(3*^                     OVv/«.
                                          :a.'C<V                            Dec\s"i     On
                  Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 6 of 26

  AO 241                                                                                                                            P^ge?
(Rev. 06/13)

 (c)       Direct Appeal of Groiind One:                                                                                            I
                                       i

           (1) If you appealed from the judgment of conviction, did you raise this issue?               □    Yes       □ I No       I
                                                                                                                                     !
           (2) If you did not raise this issue in your direct appeal, explain why:




 (d) Post-Conviction Proceedings:
           (1) Did you raise this i^sue through a post-conviction motion or petition for habeas corpus in a state trial cjourt?
                              Yes      10^0
           (2)If your answer to Question (d)(1) is "Yes," state:
                                                                                                                                     f
               Type of motion or petition: \4Q3oe.OL
               Name and location of tthe court where the motion or petition was filed:



               Docket or case number■ (if you know)               -(XT)                         A/It                aoss
               Date of the court's deciision: nk
               Result(attach a copy of the court's opinion or order, if available):          qI^


           (3) Did you receive a hearing on your motion or petition?                                         Yes        □      No

           (4) Did you appeal from the denial of your motion or petition?                                    Yes        □      No

           (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal.?          Yes        □      No
                                           I

           (6) If your answer to Question (d)(4) is "Yes," state:
                                   I
               Name and location of t|ie court where the appeal was filed:


               Docket or case number           (if you know):

               Date of the court's deci Sion:

               Result (attach a copy o: the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue: i
                      Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 7 of 26

      AO 241                                                                                                                          P|ge8
    (Rev.
     \ev. 06/13)
          uu/ij;                          i
                                          i

     (e) Other Remedies: Describe ^ny other procedures (such as habeas corpus, administrative remedies, etc.) that you have
      used to exhaust your state remedies on Ground One^                    Ouvvv^ytc)tn/eYLV VV \\
                                                                      A
                                                                                                          kilo                          w0
        O-r. OJo\oev-
        r\         r\ \ \           a              nr1      \-\              T
                                                                              Vva^   %
                                                                                                 X
                                              Ww 0^ GeovcKtcx                                         u.
      GROUND TWO;^                    "Xn         ,               i              .
                               \Ua. VoC^^yv^^t\\.s toill

     (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):


^oca.vv\e                          ^\jy' cle^iAc-^ A'^Atxck.e.^
                                                                                                          Vf O V> cx,\\o A Wv (X.! Cov-MTV-
                    J-YvotA                   niu-tWd e. troiwJsioi^ \),'i)L(io                              U.         A(                    Wo


                                                                                                      A-  \j U)as ^T5\Jl<JeJ ^
iOviV\-Oo.,V (^Vlij eu( Je.rtC<. J-                                                                       ^tocee^l/i^^                 ;A!onWfvJ^
                                         Vviovc CiaXynt^l^i                     tXaAlU
     (b)If you did not exhaust your sjtate remedies on Ground Two, explain why:                                                         OA "feceirV
                                          j

                                    (iAstcLi                                             ^ MOtVie. 6^ roA>nc\ o A i
 D\:>ui50.5 eYNTor.-See, ^Yxliv^ Froceej^yi^i                                                         X         VvicJxU-cr A'h-a^cKeJ,
     (c)           Direct Appeal of Grovmd Two:
               (1)If you appealed from the judgment of conviction, did you raise this issue?                □     Yes        □   No
                                          !



               (2) If you did not raise this issue in your direct appeal, explain why:




     (d)           Post-Conviction Proceedings:
               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                              □ Yes           □    No

                   (2) If your answer to Question (d)(1) is "Yes," state:
                   Type of motion or petition:

                   Name and location of the court where the motion or petition was filed:




                   Docket or case number](if you know):
                   Date of the court's decision:
                  Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 8 of 26

  AO 241                                                                                                                          Page 9
(Rev. 06/13)

               Result(attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                     Yes        □ 2 No
                                                                                                                          /j
               (4) Did you appeal froip the denial of your motion or petition?                                Yes       O INo
               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?        Yes       □ jNo
               (6) If your answer to Question (d)(4) is "Yes," state:
                                       i
               Name and location of tfie court where the appeal was filed:                                                    i
                                       j

                                       I

               Docket or case number!(if you know):
                                       I

               Date of the court's decision:
                                       I
               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you (fid not raise this issue:




  (e)          Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
                                           I
               have used to exhaust your state remedies on Ground Two




  GROUND THREE:




  (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your glaim.)

                                                                                                                                   I
                 Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 9 of 26

 AO 241                                                                                                                         Pgge 10
(Rev.06/13)

 (b) If you did not exhaust your state remedies on Ground Three, explain why:




 (c)          Direct Appeal of Groilmd Three:
          (1) If you appealed from the judgment of conviction, did you raise this issue?                □   Yes     □ No

          (2) If you did not raise his issue in your direct appeal, explain why:




 (d)      Post-Conviction Proceedings:
          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial cburt?
                                      I
                         □ Yes        p No
              (2) If your answer to Qpestion (d)(1) is "Yes," state:
                                      I
              Type of motion or petition:

              Name and location of tjie court where the motion or petition was filed:
                                      i




              Docket or case numberj(if you know):
              Date of the court's decision:

              Result (attach a copy o: the court's opinion or order, if available):                                    r
                                                                                                                       i


                                                                                                                       1
                                                                                                                       j
              (3) Did you receive a hearing on your motion or petition?                                     Yes     □ No

              (4) Did you appeal from the denial of your motion or petition?                                Yes     □ No

              (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal^       Yes     □ No

              (6) If your answer to Question (d)(4) is "Yes," state:

              Name and location of tjIie court where the appeal was filed:
                                          I
              Docket or case number! (if you know):
              Date of the court's decision:

              Result (attach a copy o ' the court's opinion or order, if available):
                 Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 10 of 26

  AO 241                                                                                                                              Page 11
(Rev. 06/13)

           (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you cid not raise this issue: J


                                                                                                                                        i


 (e)           Other Remedies; Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
               have used to exhaust your state remedies on Ground Three:

                                                                                                                                       :l


  GROUND FOUR:




 (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):
                                                                                                                                        V




                                                                                                                           1
                                                                                                                           :i ■
                                                                                                                           I
                                                                                                                           1 :




 (b)If you did not exhaust your s:ate remedies on Ground Four, explain why:                                                5            i




  (c)          Direct Appeal of Gropnd Four:                                                                                1 ^

               (1)If you appealed from the judgment of conviction, did you raise this issue?             □    Yes        □ No
                                                                                                                            1
               (2)If you did not raise his issue in your direct appeal, explain why:                                       -/j    :




  (d)          Post-Conviction Proceedings:

               (1) Did you raise this i^sue through a post-conviction motion or petition for habeas corpus in a state trial court?
                                      I

                          □ Yes       !□ No
               (2) If your answer to Question (d)(1) is "Yes," state:
                                       i
                                       i

               Type of motion or petition:
                 Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 11 of 26

  AO 241                                                                                                                    Paiie 12
(Rev. 06/13)

               Name and location of the court where the motion or petition was filed:



           Docket or case number (if you know):

               Date of the court's decision:

               Result(attach a copy o the court's opinion or order, if available):




           (3) Did you receive a hearing on your motion or petition?                                □   Yes        □ hlo

           (4) Did you appeal from the denial of your motion or petition?                           □   Yes        □ isio
           (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appea    □   Yes        □ No

           (6)If your answer to Qjuestion (d)(4) is "Yes," state:
               Name and location of t le court where the appeal was filed:




               Docket or case number!(if you know):
               Date of the court's decision:

               Result(attach a copy o'the court's opinion or order, if available):




           (7)If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you ^id not raise this issue: j




 (e)           Other Remedies: Describe any other procedures(such as habeas corpus, administrative remedies, etc.) that you
               have used to exhaust ypur state remedies on Ground Four:




                                                                                                                      I       }
                 Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 12 of 26

 AO 241                                                                                                                                   Page 13
{Rev. 06/13)
                                                                                                                                    I
  13.      Please answer these adjlitional questions about the petition you are filing:                                             1 ^     i

           (a)           Have all grounds for relief that you have raised in this petition been presented to the highest stat|court
                         having jurisdiction?    □ Yes            □     No                                t

                         If your answer is "No," state which grounds have not been so presented ar d give your reason(s) for not
                         presenting them:                                                                                           r


                                                                                                                                            I

               (b)       Is there any ground in this petition that has not been presented in some sta :e or federal court? If so, which
                                       ]                                                                  ;
                         ground or grojmds have not been presented, and state your reasons for not presenting them:



  14.          Have you previously fi ed any type of petition,    application, or motion in a federal (|)urt regarding the confiction
               that you challenge in tl is petition?       □      Yes        □ No

               If "Yes," state the name and location of the court, the docket or case number, the tj^e of proceeding, the issues 1
               raised, the date of the court's decision, and the result for each petition, application.       ar motion filed. Attacfi a copy:
               of any court opinion or order, if available.




  15.          Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, fqr
               the judgment you are challenging?              □   Yes        □ No
               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues
               raised.
                 Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 13 of 26

  AO 241                                                                                                                         Page 14
(Rev. 06/13)

  16.          Give the name and add   ess, if you know, of each attorney who represented you in tjie following stages of the
           judgment you are challenging:
           (a) At preliminary hear ng:



           (b) At arraignment and plea:


           (c) At trial:



           (d) At sentencing:



           (e) On appeal:



           (f) In any post-convictibn proceeding:


           (g) On appeal from any ruling against you in a post-conviction proceeding:




  17.          Do you have any futurt sentence to serve after you complete the sentence for the judgment that you
                                                                                                               |  are
                                                                                                                           I
               challenging?            □   Yes      □       No

           (a) If so, give name anc location of court that imposed the other sentence you will serve in the future




               (b) Give the date the other sentence was imposed:
               (c) Give the length of the other sentence:
               (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in I
               future?                 □   Yes      □       No

  18.          TIMELINESS OF PETITION: If your judgment of conviction became final over ope year ago, you must explain
               why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
                Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 14 of 26

  AO 241                                                                                                                         Page 15
                                                                                                                                   2
(Rev. 06/13)




                                                                                                                                   I




    The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")as contained in 28 U.S.C.§ 2244(d) pro^des in
  part that:
               (1)   A one-year period of limitation shall apply to an application for a writ of Ijabeas corpus by a person in
                     custody pursijant to the judgment of a State court. The limitation period |naii
                                                                                                 hall run from the latest of-

                     (A)      the date on which the judgment became final by the conclusion of direct review or the e^qpiratioh
                              of the time for seeking such review;                           {                          |
                     (B)      the dpte on which the impediment to filing an application createdjby State action in violation off
                              the donstitution or laws of the United States is removed, if the applicant was prevented ffom j
                              filing by such state action;
                                   1                                                                                         ,         i:
                     (C)      the date on which the constitutional right asserted was initially recognized by the Supreme Court,
                              if the; right has 1—
                                                been newly recognized Kw
                                                                      by the Supreme Court '^"'^I'mado
                                                                                             and        rotroactively applicableio
                              case^ on collateral review; or
                                                                                                                        i;
                     (D)      the dete on which the factual predicate of the claim or claims presented could have been
                              discovered through the exercise of due diligence.
              Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 15 of 26

 AO 241                                                                                                                           Page 16
(Rev.06/13)

          (2)       The time during which a properly filed application for State post-convictk n or other collateral review with
                    respect to the jiertinent judgment or claim is pending shall not be counted oward any period of limitation
                    under this subsection.

 Therefore, petitioner asks that tlle Court grant the following relief:




 or any other relief to which petitioner may be entitled.




                                                                            Signature of Attorney (if any)




 I declare (or certify, verify, or state) under penalty of peijury that the foregoing is true and c Direct and that this Petition for
  Writ of Habeas Corpus was placed in the prison mailing system on 0^119/amfi                             (month, date, year)-
                                                                                                                            |




  Executed (signed) on          3.)f)Ig,s3.h            (date).




                                                                                Signature of Petitipner

  If the person signing is not petiti oner, state relationship to petitioner and explain why petitioner is not signing this petition.




                                                                                                                            /i
         Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 16 of 26




             PETITION FOR ADJUDIC^IQNiJ|GUILT AND IMPOSITION
                    OF SENTENCKftWsSb^^fFEN^ CASE
                                                 ROCKOALE CO., GA
                                                                                          DOCKET NO.: 2007CR1141I
                                              2fll7DEC 18 PH |:3I                               SUPERIOR COURT
                                                                                                           OF
          vs
                                                                                             ROCKOALE CIRCUIT
                                            /f^A                        CLERK                ROCKOALE COUNTY
SCOTT, COREY CHATOiS
 SID# 3478512M
 GDC# 1258901
  Arrest Date: 12(8/17



        Now comes T. Maraoh.in the name and on behalf of the State of Georgia, and shows to this Honorable Court the
fallowing facts:

                 That the above named DeferxJant entered a plea of guilty to (nolo contendere. orw^onvicted oO. the
offense(s)of rt i Aaaravateii Assaute CL2 g- ?»• r,i.«na a False Name to a Law Fnfnrcement QtRddr,
        That this Court on the 20th dav erf fiBotember 2007. did sentence the Defendant under the provisions of the First
Offender Act(O.C.G.A.'42^et. seq.)without an ai^udication of guilt to serve a period of
Ct 1* 15        to serve 10 vears. balance
                                         wHhon&orobation:
                                                  V       Ct. 2:12 months
                                                                    S«v«l tteto servCi
                                                                                 wn,to andrun concu 0. —          ^ tall.•
in the copy trf sad sentence hereto attached, marked ExWWt "A", and made a part hereof.
ToHino Dates; tUA

         That the Drfentfent has violated the following terms and concfitions of tws probation in the following particulars:

 rna&u Sheriffs Office.



         \WHEREFORE. the State of Georgia ptajfs that tt« citation
 served onttie Defendant and that the Defendant be rSrec^ to a|^
 and at that time to show cause why atfjudication of guilt and imposition of senteo6e sKoWd not Hp oroerea

          TNs      //     ds^of                     .2017
                                                                              T Mare^fiTCwnmunity Supervision Officer
                                                                                Rockdale Superior CcRirt             —


                                                              ORDER                                                      .     B
                            con,U««.>he foregoing
  same and thJ the Defendant show cause before me on the^fey of yaiy.20^                                           ^
            fiBomia. at 9:00 am why the probationer should not b* a^cated guilty and satt^ pos
                                                 2017
  TWs.                                                                                  JuSge David B. Irwin
                                                                                         Rockdale Superior Court
       Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 17 of 26




                                               CERTIFICATE OF SERVICE

 I herety catify that I have seived a copy of the foregoing petition upon the defendant in persc^or l^^steredjriaii).
 This/Y        day of QggtfnWl' . 2017
                                                                                                    Si^tffeion Officer
                                                                                       Rockdale            Circuit

,. .                                                ACKNOWLEDGEMENT
                       f®^.'^®         foregoing petition. I further acknowledge I am aware that I may employ legal
 Dofender^to be represented arrf that if I am indigent. I have the right to representation at the hearing btKthe arcjA Public
                            otherwise   as the Court may direct.
This /y day of                    ^.2017
                                                                                                    efendant)
mei^ pursu^to notice given to the defendant, a full hearing was conducted by the Court on the date aforesaid in
                       .'li following.and the Court has atijudicated that the terms
violaled as set forthJHjthe                                                     ^ and conditions of probation
                                                                                                           . had been
particulars:                       ^ -\tv-                                                  tu                       Cv"
                           Techrtica! violation of probation conditions or
                           New non-violent misdemeanor offense
                                                                                                            ^ S gr;-.
Al^Sre wSut^S'""                                     accordance with O.C.G.A. 17-lD-l(a)p)(A)to a Pro^itm iSisioS^?:^
                          OR
                                                                                                            ^ T
                                                                                                              cn
                                                                                                                 >gf
     New violertt misdemeanor offeree, or                                                                             -o   o:i'-r
                                                                                                             T        3      o_
     Serious infraction of rules or regulations in a Community Corrections facility, or          New felony oftrse.        ^o^-
                                                                                                                            :3oo




     Violation of Special Concfition of Probarion so worded and ordered at Wtial sentencing.                 3D
                                                                                                             3K

     Violation of Special Qmcfition of Probation ordered at a Revocation Hearing or by Wbiver/Consent.
                                         ®®®°'rtance with O.C.G.A. 17-10-l{a)(3)(A)for RevocatiorVModSfication of sentence
to Pnson, or a Probation Division Alternative, or County Jail.
WW,T^REFORE,it Is ordered and adjudged tha tfie probation provisions in said original sentence be*
Revoked.rn accordance
             .    ' ,
                      writh O.C.G.A. 42-8-38
                                     —«
                                             and "-w
                                                 the defendant     is required to serve
                                                     vaw.v.,iw<cuu lo ici^uiicu lu :>erve
                                                                                                  yts.
                                                                                                  yrs.
                                                                                                            monthT
                                                                                                            montOS
                          trme seived from —                ^(date) Indicate: In the County Jail. County Correctional
Instituboa State Penal System or other such place as the Court rtuy direct. OR
     Continued on proj^'on sub^t to the ^ed further provisions that:



Socvdered, this thej       day of^                goa^               rs.
   JRestitution Owed
                                                                               Irwin
                                                                             'Court Rockdale Judicial O'rcuit

RETENTION SCHEDULE: Upon completion place a copy irnhe probakoner's file
        Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 18 of 26
                                                                                                 FILED
                                                                                      7/9/2018 9:19 PM
                                                                         Rockdale County Superior Court
                                                                          1              e-Flied Record




 1                 IN THE    SUPERIOR   COURT OF ROCKDALE       COUNTY

 2                                 STATE     OF   GEORGIA


 3   STATE OF GEORGIA                    * INDICTMENT NO. 2007-CR-1141

 4   VS .                                *


 5   COREY    CHARLES      SCOTT         *


 6


 7


 8                  Proceedings before the HONORABLE DAVID B.

 9           IRWIN, JUDGE, commencing February 5, 2018,

10           Rockdale Superior Court.

11


12


13


14   APPEARANCES:


15   FOR    THE   STATE:            Dabney Y. Kentner
                                    Assistant District Attorney
16
     FOR    THE   DEFENDANT         Joseph Blum
17                                  Attorney at Law

18


19


20


21
                              COURT   REPORTING SERVICES
22                           CERTIFIED     COURT    REPORTERS
                                      P.O.   BOX   774
23                                 CONYERS, GA 30012

24                                    770-922-7797 .


25
       Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 19 of 26




 1             MS. KENTNER:    Your Honor this is the matter of

 2   The State of Georgia vs. Corey Scott.         Mr. Scott is

 3   currently on probation as a first offender for the offense

4    of aggravated assault and giving a false name two counts.

5              He's in violation of his probation in that he's

6    committed the new offense of aggravated assault in Camden

 7   County.   He has stipulated for the purposes of this

 8   hearing only, to this violation.

9              We believe that the case was presented facts

10   would show the defendant committed the new aggravated

11   assault in Camden County, when apparently he had had an

12   argument with his friend, Shamika Thomas.

13             Ms. Thomas was outside on the street, had gotten

14   away from Mr. Scott and flagged down Ms. Madison

15   Colderwood who was a student at the University of Georgia,

16   lives down in Kingsville, Georgia.        Ms. Colderwood was

17   driving by when suddenly Ms. Thomas stepped in front of

18   the car asking for help.

19             And so Ms. Colderwood allowed Ms. Thomas to get

20   into her car.    At that point the defendant drove his

21   vehicle at a high rate of speed and smashed into

22   Mr. Colderwood's vehicle causing damage, and so it was

23   aggravated assault with a vehicle.

24             Mr. Colderwood did appear today, if she had

25   testified she would describe the damage as being moderate.
       Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 20 of 26




 1   that was done to her vehicle, she would say smashed, the

 2   back end of that vehicle.

 3              We had pretried this and the Court had indicated

 4   that it would revoke the defendant's first offender and

 5   sentence him to -- he received originally a sentence of

 6   fifteen years to serve ten.

 7              Your Honor indicated you wanted him to serve over

 8   and above the time he had served.        So we pretried this, I

 9   believe last month.

10              THE COURT:    All right.    What you want to share

11   with me, counselor?

12              MR. BLUM:    Yes, Your Honor, in Mr. Scott's case,

13   the case in Camden County, the two felony counts are still

14   pending.    So this is an admission for limited purpose, I

15   don't want this to affect the case down there.

16              Judge, he has been working.       He worked in the
       Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 21 of 26




 1               Which is, as you know, the only time we have a

 2   killing in this community is family violence.                  So we have

 3   an aggravated assault and a family violence combined.                    I

 4   don't have a lot of empathy for this situation.

 5               As a result of his admission I hereby revoke his

 6   first offender.          And resentence him --         what can I

 7   resentence       him   to?


 8               MS. KENTNER:        You could sentence him up to twenty

 9   years. Judge.          His original sentence was fifteen.

10               THE COURT:        To do five.

11               MS. KENTNER:        His original sentence was fifteen

12   to serve ten.          So you could resentence him to do, you

13   could do I guess twenty to serve five over and above time

14   served.


15               THE COURT:        Okay.   That's what I'll do.          Twenty

16   years.     Resentence you to twenty years let you serve that

17   on probation except five in confinement.

18               MS. KENTNER:        I guess that needs to be over and

19   above    time.

20               THE   COURT:      Over and   above   the   time.


21               MR. BLUM:        And in terms of probation. Judge, he

22   gets credit for the time he's --

23               THE COURT:        Absolutely.

24               MR. BLUM:        Thank you. Your Honor.

25               MS. KENTNER:        That is count one, and then two and
       Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 22 of 26




 1   three for twelve months and they run concurrent

 2             THE COURT:     Okay.

 3             MS. KENTNER:     Thank you, judge.

 4            (Proceedings concluded)

 5


 6


 7


 8


 9


10


11


12


13


14


15


16
       Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 23 of 26




 1            THE COURT:       Oh, wait a minute, I need to bring

 2   him back in here.       I want to know what the relationship is

 3   with the young lady, cause I don't want him --

 4            MS.   KENTNER:     The   one   who's    car   was smashed?


 5            THE   COURT:     That's smashed        as   well   as the   one   he


 6   was chasing.

 7            MS. KENTNER:       It was a good Samaritan, Judge.

 8            THE COURT:       I know it was a good Samaritan, was

 9   it his girlfriend?

10            MS. KENTNER:       Is his ex girlfriend I believe.

11            THE COURT:       Does he have anything to do with her

12   now?


13            MS. KENTNER:       There is no --

14            THE COURT:       Okay.    1 want to make sure that he

15   has no contact with either victim.              Former girlfriend and

16   the good Samaritan.

17            MS. KENTNER:       Yes, judge.

18            THE COURT:      As a special condition.

19            MS. KENTNER:      That's going to be Ms. Colderwood

20   and the ex girlfriend's name is Shamika Thomas.

21            THE COURT:      Have no contact whatsoever, direct or

22   indirect, because that's too dangerous.                Good luck.

23            (Proceedings concluded)

24


25
       Case 1:20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page 24 of 26




 1                                  CERTIFICATE

 2


 3   STATE OF GEORGIA         )

 4                            )

 5   COUNTY OF NEWTON         )

6


 7
              I hereby certify that the foregoing transcript
 8
     was taken down, as stated in the caption, and the
 9
     questions and answers thereto were reduced to print under
10
     my direction; that the foregoing pages 1 through 7
11
     represent a true, correct, and complete transcript of the
12
     evidence given upon said hearing, and I further certify
13
     that I am not of kin or counsel to any of the parties in
14
     said cause, nor interested in the outcome thereof.
15
              This 8th day of July, 2018.
16


17


18                                    BARBARA    ENGELHARDT
                                      OFFICIAL    COURT   REPORTER
19                                    ROCKDALE    JUDICIAL    CIRCUIT


20


21


22


23


24


25
20-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Page




                                     p li -R     HEAR

                                 <0 V S*n E 3 A 3 E O ^




                                     PURPLE HEART

                                  ^ vsn u*aA3>»0'^_




                                               HEAXn
                               "Wu.,, .
I
                      telfair state prison
              P.O. BOX 549,HELENA,GA 31037
        •Th^enMoseu tetter M
    t
                                             0-cv-01169-LMM-AJB Document 1 Filed 03/10/20 Pag
